

116 S1013 IS: School-Based Health Centers Reauthorization Act of 2019
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1013IN THE SENATE OF THE UNITED STATESApril 3, 2019Ms. Stabenow (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to reauthorize school-based health centers, and for other
 purposes.1.Short titleThis Act may be cited as the School-Based Health Centers Reauthorization Act of 2019.2.Reauthorization of school-based health centers(a)Elimination of limitation on eligibility of health centers(1)RepealSection 399Z–1(f)(3) of the Public Health Service Act (42 U.S.C. 280h–5(f)(3)) is amended by striking subparagraph (B).(2)Conforming changeSection 399Z–1(f)(3) of the Public Health Service Act (42 U.S.C. 280h–5(f)(3)) is amended by striking Limitations and all that follows through Any provider of services and inserting Limitation.—Any provider of services.(b)Authorization of appropriationsSection 399Z–1(l) of the Public Health Service Act (42 U.S.C. 280h–5(l)) is amended by striking 2010 through 2014 and inserting 2019 through 2024.